Title: From George Washington to William Moultrie, 14 June 1786
From: Washington, George
To: Moultrie, William



Dr Sir,
M[oun]t Vernon 14th June 1786.

Since I had the honor of writing to your Excellency last, I have been favored with the enclosed from Mr Hughes, in answer to mine respecting Mr Brindley. If you Sir, or the Board of Directors of the So. Carolina canal should incline to return the answer requested & will commit it to my care; I will be particularly attentive to it, as I shall have pleasure in obliging you, or them. I have the honor to be &c.

G: Washington

